Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE TITLE:
The title has been amended to read as follows:

--TAPE CARTRIDGE WITH REEL LOCK RELEASE MEMBER HAVING GRADUALLY DECREASING THICKNESS EXTENSION PORTIONS--.

IN THE ABSTRACT:
The abstract has been amended to read as follows:

A tape cartridge includes[[:]] a reel; a cartridge case; a reel lock member; and a reel lock release member.  The reel includes a reel hub including a cylindrical bottom portion.  The reel lock member includes a projecting portion projecting to engage with the reel hub.  The reel lock release member includes a main body and leg portions, the main body disposed between the reel lock member and cylindrical bottom portion, the leg portions extending from the main body and being inserted into the reel lock release member releasing engagement of the reel lock member and reel hub.  The main body includes central portion and extension portions, the central portion in contact with the projecting portion, the extension portions extending radially to end portions connected to the leg portions, thicknesses of the extension portions along a uniaxial direction gradually decreasing from the central portion toward the end portions.

Drawings
The drawing(s) were received on 11 October 2021.  These drawing(s) are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688